Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to disclose or suggest an air cushion vehicle including four propeller towers and an edge portion located closest to a second side wall in a second mounting seat is located closer to the ground than an opposite edge portion in relation to a second pivot point in the second mounting seat, providing a tilt of the second propeller in response to rotation of the second mounting seat at the second pivot point, and in response to the rotation of the second mounting seat, the second propeller tower directs a second air flow produced with a second propeller over the second side wall of the air cushion vehicle and, due to the tilt of the second propeller, partly downwardly relative to a horizontal plane defined by the ground, the second air flow exerting a second force that lifts the second side wall of the air cushion vehicle upwardly from the ground.	Regarding claim 11, the prior art fails to disclose or suggest a rotatable propeller tower where a mounting seat is rotatable at a pivot point relative to an air cushion vehicle, characterized in that the tilt angle of the propeller tower is arranged to vary in response to the rotation of the mounting seat about its pivot point 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



March 11, 2021